 



EXHIBIT 10.5
Northwest Biotherapeutics, Inc.
2007 Stock Option Plan
Approved By Board: April 15, 2007
Effective Date: April 22, 2007
Approved By Stockholders:           , 2007
Termination Date: April 14, 2017
1. General.
     (a) Eligible Option Recipients. The persons eligible to receive Options are
Employees, Directors and Consultants.
     (b) Available Options. The Plan provides for the grant of the following:
(i) Incentive Stock Options and (ii) Nonstatutory Stock Options.
     (c) General Purpose. The Company, by means of the Plan, seeks to secure and
retain the services of the group of persons eligible to receive Options as set
forth in Section 1(a), to provide incentives for such persons to exert maximum
efforts for the success of the Company and any Affiliate and to provide a means
by which such eligible recipients may be given an opportunity to benefit from
increases in value of the Common Stock through the granting of Options.
2. Administration.
     (a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration of the Plan to a Committee or
Committees, as provided in Section 2(c).
     (b) Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
          (i) To determine from time to time (A) which of the persons eligible
under the Plan shall be granted Options; (B) when and how each Option shall be
granted; (C) what type or combination of types of Option shall be granted;
(D) the provisions of each Option granted (which need not be identical),
including, without limitation, the vesting schedule and terms, and the time or
times when a person shall be permitted to receive cash or Common Stock pursuant
to an Option; and (E) the number of shares of Common Stock with respect to which
an Option shall be granted to each such person.
          (ii) To construe and interpret the Plan and Options, and to establish,
amend and revoke rules and regulations for the Plan’s administration. The Board,
in the exercise of this power, may correct any defect, omission or inconsistency
in the Plan or in any Option Agreement in a manner and to the extent it shall
deem necessary or expedient to make the Plan or Option fully effective.

 



--------------------------------------------------------------------------------



 



          (iii) To settle all controversies regarding the Plan and Options.
          (iv) On an extraordinary basis, to determine case by case whether to
accelerate the time at which an Option may first be exercised or the time during
which an Option or any part thereof will vest in accordance with the Plan,
notwithstanding the provisions in the Option stating the time at which it may
first be exercised or the time during which it will vest, to the extent that
such acceleration will not trigger taxation under Section 409A of the Code.
          (v) To suspend or terminate the Plan at any time. Suspension or
termination of the Plan shall not impair rights and obligations under any Option
granted while the Plan is in effect except with the written consent of the
affected Participant.
          (vi) To amend the Plan in any respect the Board deems necessary or
advisable, including, without limitation, relating to Incentive Stock Options
and certain nonqualified deferred compensation under Section 409A of the Code
and to bring the Plan and/or Options into compliance therewith, subject to the
limitations, if any, of applicable law. However, except as provided in Section
9(a) relating to Capitalization Adjustments, stockholder approval shall be
required, but only to the extent required by applicable law or listing
requirements, for any amendment of the Plan that either (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Options
under the Plan, (C) materially increases the benefits accruing to Participants
under the Plan or materially reduces the price at which shares of Common Stock
may be issued or purchased under the Plan, (D) materially extends the term of
the Plan, or (E) expands the types of stock awards available for issuance under
the Plan, Except as provided above, rights under any Option granted before
amendment of the Plan shall not be impaired by any amendment of the Plan unless
(1) the Company requests the consent of the affected Participant, and (2) such
Participant consents in writing.
          (vii) To submit any amendment to the Plan for stockholder approval,
including, but not limited to, amendments to the Plan intended to satisfy the
requirements of (A) Section 162(m) of the Code and the regulations thereunder
regarding the exclusion of performance-based compensation from the limit on
corporate deductibility of compensation paid to Covered Employees,
(B) Section 422 of the Code regarding “incentive stock options” or
(C) Rule 16b-3.
          (viii) To approve forms of Option Agreements for use under the Plan
and to amend the terms of any one or more Options, including, but not limited
to, amendments to provide terms more favorable to the Participant than
previously provided in the Option Agreement, subject to any specified limits in
the Plan that are not subject to Board discretion; provided however, that the
Participant’s rights under any Option shall not be impaired by any such
amendment unless (A) the Company requests the consent of the affected
Participant, and (B) such Participant consents in writing. Notwithstanding the
foregoing, subject to the limitations of applicable law, if any, and without the
affected Participant’s consent, the Board may amend the terms of any one or more
Options if necessary to maintain the qualified status of the Option as an
Incentive Stock Option or to bring the Option into compliance with Section 409A
of the Code and Department of Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued or amended after the Effective Date.

2.



--------------------------------------------------------------------------------



 



          (ix) Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company and that are not in conflict with the provisions of the Plan or Options.
          (x) To adopt such procedures and sub-plans as are necessary or
appropriate to permit participation in the Plan by Employees, Directors or
Consultants who are foreign nationals or employed outside the United States.
     (c) Delegation to Committee.
          (i) General. The Board may delegate some or all of the administration
of the Plan to a Committee or Committees. If administration of the Plan is
delegated to a Committee, the Committee shall have, in connection with the
administration of the Plan, the powers theretofore possessed by the Board that
have been delegated to the Committee, including the power to delegate to a
subcommittee of the Committee any of the administrative powers the Committee is
authorized to exercise (and references in this Plan to the Board shall
thereafter be to the Committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may retain the authority to
concurrently administer the Plan with the Committee and may, at any time, revest
in the Board some or all of the powers previously delegated to the Committee,
Committees, subcommittee or subcommittees.
          (ii) Section 162(m) and Rule 16b-3 Compliance. In the sole discretion
of the Board, the Committee may consist solely of two (2) or more Outside
Directors, in accordance with Section 162(m) of the Code, or solely of two
(2) or more Non-Employee Directors, in accordance with Rule 16b-3. In addition,
the Board or the Committee, in its sole discretion, may (A) delegate to a
Committee which need not consist of Outside Directors the authority to grant
Options to eligible persons who are either (1) not then Covered Employees and
are not expected to be Covered Employees at the time of recognition of income
resulting from such Option, or (2) not persons with respect to whom the Company
wishes to comply with Section 162(m) of the Code, or (B) delegate to a Committee
which need not consist of Non-Employee Directors the authority to grant Options
to eligible persons who are not then subject to Section 16 of the Exchange Act.
     (d) Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith shall not be subject to review by
any person and shall be final, binding and conclusive on all persons.
3. Shares Subject to the Plan.
     (a) Subject to the provisions of Section 9 relating to adjustments upon
changes in stock, the aggregate number of shares of Common Stock of the Company
that may be issued pursuant to Options after the Effective Date shall not exceed
Five Million Four Hundred Eighty Thousand Eight Hundred Sixty-Eight (5,480,868)
shares (the foregoing number of shares gives effect to the 1-for-15 reverse
stock split of the Common Stock effected on June 19, 2007). For clarity, the
limitation in this subsection 3(a) is a limitation in the number of shares of
Common Stock that may be issued pursuant to the Plan. Accordingly, this
subsection 3(a) does not limit the granting of Options except as provided in
subsection 7(a). Shares may be issued in

3.



--------------------------------------------------------------------------------



 



connection with a merger or acquisition as permitted by NASD
Rule 4350(i)(1)(A)(iii) or, if applicable, NYSE Listed Company Manual
Section 303A.08, or AMEX Company Guide Section 711 and such issuance shall not
reduce the number of shares available for issuance under the Plan. Furthermore,
if an Option (i) expires or otherwise terminates without having been exercised
in full or (ii) is settled in cash (i.e., the holder of the Option receives cash
rather than stock), such expiration, termination or settlement shall not reduce
(or otherwise offset) the number of shares Common Stock that may be issued
pursuant to the Plan.
     (b) If any shares of common stock issued pursuant to an Option are
forfeited back to the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares which
are forfeited shall revert to and again become available for issuance under the
Plan. Also, any shares reacquired by the Company pursuant to subsection 8(g) or
as consideration for the exercise of an Option shall again become available for
issuance under the Plan. Notwithstanding the provisions of this subsection 3(b),
any such shares shall not be subsequently issued pursuant to the exercise of
Incentive Stock Options.
     (c) Incentive Stock Option Limit. Notwithstanding anything to the contrary
in this Section 3(c), subject to the provisions of Section 9(a) relating to
Capitalization Adjustments the aggregate maximum number of shares of Common
Stock that may be issued pursuant to the exercise of Incentive Stock Options
shall be Five Million Four Hundred Eighty Thousand Eight Hundred Sixty-Eight
(5,480,868) shares of Common Stock (the foregoing number of shares gives effect
to the 1-for-15 reverse stock split of the Common Stock effected on June 19,
2007).
     (d) Section 162(m) Limitation on Annual Grants. Subject to the provisions
of Section 9(a) relating to Capitalization Adjustments, at such time as the
Company may be subject to the applicable provisions of Section 162(m) of the
Code, no Employee shall be eligible to be granted during any calendar year
Options whose value is determined by reference to an increase over an exercise
or strike price of at least one hundred percent (100%) of the Fair Market Value
on the date the Option is granted covering more than Five Million (5,000,000)
shares of Common Stock (the foregoing number of shares gives effect to the
1-for-15 reverse stock split of the Common Stock effected on June 19, 2007).
     (e) Source of Shares. The stock issuable under the Plan shall be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the market or otherwise.
4. Eligibility.
     (a) Eligibility for Specific Options. Incentive Stock Options may be
granted only to employees of the Company or a parent corporation or subsidiary
corporation (as such terms are defined in Sections 424(e) and (f) of the Code).
Options other than Incentive Stock Options may be granted to Employees,
Directors and Consultants.
     (b) Ten Percent Stockholders. A Ten Percent Stockholder shall not be
granted an Incentive Stock Option unless the exercise price of such Option is at
least one hundred ten percent (110%) of the Fair Market Value on the date of
grant, and the Option is not exercisable after the expiration of five (5) years
from the date of grant, provided however, that Ten Percent Stockholders may be
granted Non-qualified Stock Options at any exercise price and exercise terms
agreed by the parties (subject to Section 5 hereof).

4.



--------------------------------------------------------------------------------



 



     (c) Consultants. A Consultant shall be eligible for the grant of an Option
only if, at the time of grant, a Form S-8 Registration Statement under the
Securities Act (“Form S-8”) is available to register either the offer or the
sale of the Company’s securities to such Consultant because of the nature of the
services that the Consultant is providing to the Company, because the Consultant
is a natural person, or because of any other rule governing the use of Form S-8.
5. Option Provisions.
     Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
shall be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, then the Option shall be a Nonstatutory Stock Option. The provisions of
separate Options need not be identical; provided, however, that each Option
Agreement shall include (through incorporation of provisions hereof by reference
in the Option Agreement or otherwise) the substance of each of the following
provisions:
     (a) Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, the term (which need not be the same for different option grants)
shall be determined by the Board and set forth in the Option Grant Agreement. No
Option shall be exercisable after the expiration of ten (10) years from the date
of its grant or such shorter period specified in the Option Agreement.
     (b) Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise price of each Option shall be not less than
one hundred percent (100%) of the Fair Market Value of the Common Stock subject
to the Option on the date the Option is granted. Notwithstanding the foregoing,
an Option may be granted with an exercise price at any level below one hundred
percent (100%) of the Fair Market Value of the Common Stock subject to the
Option if such Option is granted pursuant to an assumption of or substitution
for another option in a manner consistent with the provisions of Section 424(a)
of the Code (whether or not such options are Incentive Stock Options), or in the
event the Board determines such grant to be in the best interests of the Company
to attract or retain a specific Employee, Director or Consultant.
     (c) Consideration. The purchase price of Common Stock acquired pursuant to
the exercise of an Option shall be paid, to the extent permitted by applicable
law and as determined by the Board in its sole discretion, by any combination of
the methods of payment set forth below. The Board shall have the authority to
grant Options that do not permit all of the following methods of payment (or
otherwise restrict the ability to use certain methods) and to grant Options that
require the consent of the Company to utilize a particular method of payment.
The methods of payment permitted by this Section 5(c) are:
          (i) by cash, check, bank draft or money order payable to the Company;

5.



--------------------------------------------------------------------------------



 



          (ii) pursuant to a program developed under Regulation T as promulgated
by the Federal Reserve Board that, prior to the issuance of the stock subject to
the Option, results in either the receipt of cash (or check) by the Company or
the receipt of irrevocable instructions to pay the aggregate exercise price to
the Company from the sales proceeds; or
          (iii) in any other form of legal consideration that may be acceptable
to the Board.
     (d) Transferability of Options. The Board may, in its sole discretion,
impose such limitations on the transferability of Options (or Shares issued
pursuant to an exercise of an Option) as the Board shall determine. In the
absence of such a determination by the Board to the contrary, the following
restrictions on the transferability of Options shall apply:
          (i) Restrictions on Transfer. An Option shall not be transferable
except by will or by the laws of descent and distribution and shall be
exercisable during the lifetime of the Optionholder only by the Optionholder;
provided, however, that the Board may, in its sole discretion, permit transfer
of the Option in a manner consistent with applicable tax and securities laws
upon the Optionholder’s request.
          (ii) Domestic Relations Orders. Notwithstanding the foregoing, an
Option may be transferred pursuant to a domestic relations order, provided,
however, that an Incentive Stock Option may be deemed to be a Nonqualified Stock
Option as a result of such transfer.
          (iii) Beneficiary Designation. Notwithstanding the foregoing, the
Optionholder may, by delivering written notice to the Company, in a form
provided by or otherwise satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be the
beneficiary of an Option with the right to exercise the Option and receive the
Common Stock or other consideration resulting from an Option exercise.
     (e) Vesting Generally. The total number of shares of Common Stock subject
to an Option may vest and therefore become exercisable in periodic installments
that may or may not be equal. The Option may be subject to such other terms and
conditions on the time or times when it may or may not be exercised as the Board
may deem appropriate. The vesting provisions of individual Options may vary. The
provisions of this Section 5(e) are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.
     (f) Termination of Continuous Service. Except as otherwise provided in the
applicable Option Agreement or other agreement between the Optionholder and the
Company, or as otherwise required to comply with Section 409A of the Code, in
the event that an Optionholder’s Continuous Service terminates (other than for
Cause or upon the Optionholder’s death or Disability), the Optionholder may
exercise his or her Option (to the extent that the Optionholder was entitled to
exercise such Option as of the date of termination of Continuous Service) but
only within such period of time as the Board may specify or, in the absence of
specification by the Board, ending on the earlier of (i) the date thirty
(30) days following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.

6.



--------------------------------------------------------------------------------



 



     (g) Extension of Termination Date. An Optionholder’s Option Agreement may
provide that if the exercise of the Option following the termination of the
Optionholder’s Continuous Service (other than for Cause or upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option shall terminate on the
earlier of (i) the expiration of a period of thirty (30) days after the
termination of the Optionholder’s Continuous Service during which the exercise
of the Option would not be in violation of such registration requirements, or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement; provided, however, that such thirty (30) day period described in
(i) may be modified to the extent required to comply with Section 409A of the
Code.
     (h) Disability of Optionholder. In the event that an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise such Option as of the date of termination of Continuous
Service), but only within such period of time ending on the earlier of (i) the
date six (6) months following such termination of Continuous Service (or such
longer or shorter period specified in the Option Agreement), or (ii) the
expiration of the term of the Option as set forth in the Option Agreement. If,
after termination of Continuous Service, the Optionholder does not exercise his
or her Option within the time specified herein or in the Option Agreement (as
applicable), the Option shall terminate.
     (i) Death of Optionholder. In the event that (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death, or
(ii) the Optionholder dies within the period (if any) specified in the Option
Agreement after the termination of the Optionholder’s Continuous Service for a
reason other than death, then the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated as the beneficiary of
the Option upon the Optionholder’s death, but only within the period ending on
the earlier of (A) the date twelve (12) months following the date of death (or
such longer or shorter period specified in the Option Agreement), or (B) the
expiration of the term of such Option as set forth in the Option Agreement. If,
after the Optionholder’s death, the Option is not exercised within the time
specified herein or in the Option Agreement (as applicable), the Option shall
terminate. If the Optionholder designates a third party beneficiary of the
Option in accordance with Section 5(d)(iii), then upon the death of the
Optionholder such designated beneficiary shall have the sole right to exercise
the Option and receive the Common Stock or other consideration resulting from an
Option exercise.
     (j) Termination for Cause. Except as explicitly provided otherwise in an
Optionholder’s Option Agreement, in the event that an Optionholder’s Continuous
Service is terminated for Cause, the Option shall terminate upon the termination
date of such Optionholder’s Continuous Service, and the Optionholder shall be
prohibited from exercising his or her Option from and after the time of such
termination of Continuous Service.

7.



--------------------------------------------------------------------------------



 



     (k) Non-Exempt Employees. No Option granted to an Employee that is a
non-exempt employee for purposes of the Fair Labor Standards Act shall be first
exercisable for any shares of Common Stock until at least six (6) months
following the date of grant of the Option. The foregoing provision is intended
to operate so that any income derived by a non-exempt employee in connection
with the exercise or vesting of an Option will be exempt from his or her regular
rate of pay.
6. Reserved.
7. Covenants of the Company.
     (a) Availability of Shares. During the terms of the Options, the Company
shall keep available at all times the number of shares of Common Stock
reasonably required to satisfy such Options.
     (b) Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Options and to issue and sell shares of Common Stock
upon exercise of the Options; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Option or
any Common Stock issued or issuable pursuant to any such Option. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority that counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
upon exercise of such Options unless and until such authority is obtained.
     (c) No Obligation to Notify. The Company shall have no duty or obligation
to any holder of an Option to advise such holder as to the time or manner of
exercising such Option. Furthermore, the Company shall have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Option or a possible period in which the Option may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Option to the holder of such Option.
8. Miscellaneous.
     (a) Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Options shall constitute general funds of the
Company.
     (b) Corporate Action Constituting Grant of Options. Corporate action
constituting a grant by the Company of an Option to any Participant shall be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Option is communicated to, or actually received or
accepted by, the Participant.
     (c) Stockholder Rights. No Participant shall be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any shares of Common
Stock subject to such Option unless and until such Participant has exercised the
Option pursuant to its terms and the Participant shall not be deemed to be a
stockholder of record until the issuance of the Common Stock pursuant to such
exercise has been entered into the books and records of the Company.

8.



--------------------------------------------------------------------------------



 



     (d) No Employment or Other Service Rights. Nothing in the Plan, any Option
Agreement or other instrument executed thereunder or in connection with any
Option granted pursuant to the Plan shall confer upon any Participant any right
to continue to serve the Company or an Affiliate in the capacity in effect at
the time the Option was granted or shall affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the Bylaws of the Company or an
Affiliate, and any applicable provisions of the corporate law of the state in
which the Company or the Affiliate is incorporated, as the case may be.
     (e) Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of Common Stock
with respect to which Incentive Stock Options are exercisable for the first time
by any Optionholder during any calendar year (under all plans of the Company and
any Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof that exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
     (f) Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Option, (i) to give
written assurances satisfactory to the Company as to the Participant’s knowledge
and experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Option; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Option for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, shall be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the Option has been registered under a then currently
effective registration statement under the Securities Act, or (B) as to any
particular requirement, a determination is made by counsel for the Company that
such requirement need not be met in the circumstances under the then applicable
securities laws. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable securities laws,
including, but not limited to, legends restricting the transfer of the Common
Stock.
     (g) Withholding Obligations. Unless prohibited by the terms of an Option
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Option by any of the
following means (in addition to the Company’s right to withhold from any
compensation paid to the Participant by the Company) or by a combination of such
means: (i) causing the Participant to tender a cash payment; (ii) withholding
shares of Common Stock from the shares of Common Stock issued or otherwise
issuable to the Participant in connection with the Option; (iii) withholding
cash from an Option settled in cash; or (iv) by such other method as may be set
forth in the Option Agreement.

9.



--------------------------------------------------------------------------------



 



     (h) Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.
     (i) Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Option may be deferred and may establish programs and procedures for deferral
elections to be made by Participants. Deferrals by Participants will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Board may provide for distributions while a Participant is still an
employee. The Board is authorized to make deferrals of Options and determine
when, and in what annual percentages, Participants may receive payments,
including lump sum payments, following the Participant’s termination of
employment or retirement, and implement such other terms and conditions
consistent with the provisions of the Plan and in accordance with applicable
law.
     (j) Compliance with Section 409A of the Code. To the extent that the Board
determines that any Option granted under the Plan is subject to Section 409A of
the Code, the Option Agreement evidencing such Option shall incorporate the
terms and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent practicable and without adverse
effects on the Plan or on Optionholders, the Plan and Option Agreements shall be
interpreted in a manner that avoids taxation under Section 409A of the Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued or amended after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Board determines that any Option may be subject to Section 409A of the
Code and related Department of Treasury guidance (including such Department of
Treasury guidance as may be issued after the Effective Date), the Board may
adopt such amendments to the Plan and the applicable Option Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, that the Board determines
are necessary or appropriate to (i) exempt the Option from Section 409A of the
Code and/or preserve the intended tax treatment of the benefits provided with
respect to the Option, or (ii) comply with the requirements of Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued or amended after the Effective Date.
9. Adjustments upon Changes in Common Stock; Other Corporate Events.
     (a) Capitalization Adjustments. In the event of a Capitalization
Adjustment, the Board shall appropriately adjust: (i) the class(es) and maximum
number of securities subject to the Plan pursuant to Section 3(a), (ii) the
class(es) and maximum number of securities that may be issued pursuant to the
exercise of Incentive Stock Options pursuant to Section 3(c), (iii) the
class(es) and maximum number of securities that may be awarded to any person
pursuant to Section 3(d) and (iv) the class(es) and number of securities and
price per share of stock subject to outstanding Options. The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.

10.



--------------------------------------------------------------------------------



 



     (b) Dissolution or Liquidation. Except as otherwise provided in the Option
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Options shall terminate immediately prior to the completion of such
dissolution or liquidation, provided, however, that the Board may, on an
extraordinary basis, in its sole discretion, determine on a case by case basis
whether to cause some or all Options to become fully vested, and/or exercisable
(to the extent such Options have not previously expired or terminated) before
the dissolution or liquidation is completed but contingent on its completion.
     (c) Corporate Transaction. The following provisions may apply to Options in
the event of a Corporate Transaction unless otherwise provided in the instrument
evidencing the Option or any other written agreement between the Company or any
Affiliate and the Participant or unless otherwise expressly provided by the
Board at the time of grant of an Option. If there is a Corporate Transaction,
then the Board, or the board of directors of any corporation or entity assuming
the obligations of the Company, may take any one or more of the following
actions as to outstanding Options in its sole and absolute discretion:
          (i) Options May Be Continued, Assumed or Substituted. Any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Options
outstanding under the Plan or may substitute similar stock awards for Options
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction) in connection with such Corporate Transaction. A
surviving corporation or acquiring corporation (or its parent) may choose to
assume or continue only a portion of an Option or substitute a similar stock
award for only a portion of an Option, or may assume, continue or substitute
some Options and not others. The terms of any assumption, continuation or
substitution shall be set by the Board in accordance with the provisions of
Section 2.
          (ii) Accelerated Vesting of Options. On an extraordinary basis, the
Board may, in its sole discretion, determine case by case whether the vesting of
any or all Options, and the time at which such Options may be exercised, may be
accelerated in full or in part to a date on or prior to the effective time of
such Corporate Transaction (contingent upon the effectiveness of the Corporate
Transaction) as the Board shall determine; provided, however, that for purposes
of this Section, the Agreement evidencing such option may provide for
acceleration of vesting without acceleration of exercisability or may contain
additional restrictions on the holding period for such Shares as may be deemed
advisable by the Board and as may be necessary to comply with Section 409A of
the Code.
          (iii) Termination of Options. The Board may provide that all Options
(including vested Options that are not exercised) shall immediately terminate
and be of no further force or effect as of the effective time of the Corporate
Transaction.

11.



--------------------------------------------------------------------------------



 



          (iv) Payment for Options in Lieu of Exercise. The Board may provide
that the holder of an Option may not exercise such Option but will receive a
payment, in such form as may be determined by the Board, equal in value to the
excess, if any, of (A) the value of the property the holder of the Option would
have received upon the exercise of the Option (including, at the discretion of
the Board, any unvested portion of such Option), over (B) any exercise price
payable by such holder in connection with such exercise. To the extent permitted
by Section 409A of the Code, the Board may delay the payment under this
provision to take into account escrows, earn-outs or other holdbacks or
contingencies applicable to the Corporate Transaction.
     (d) Change in Control. On an extraordinary basis, the Board may, in its
sole discretion, determine case by case whether an Option may be subject to
additional acceleration of vesting and exercisability upon or after a Change in
Control as may be provided in the Option Agreement for such Option or as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, but in the absence of such an express provision, no such
acceleration shall occur.
10. Termination or Suspension of the Plan.
     (a) Plan Term. Unless sooner terminated by the Board pursuant to Section 2,
the Plan shall automatically terminate on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Options may be granted
under the Plan while the Plan is suspended or after it is terminated.
     (b) No Impairment of Rights. Termination of the Plan shall not impair
rights and obligations under any Option granted while the Plan is in effect
except with the written consent of the affected Participant.
11. Effective Date of Plan.
     This Plan shall become effective on the Effective Date.
12. Choice of Law.
     The law of the State of Delaware shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.
     13. Definitions. As used in the Plan, the definitions contained in this
Section 13 shall apply to the capitalized terms indicated below:
     (a) “Affiliate” means, at the time of determination, any “parent” or
“subsidiary” of the Company as such terms are defined in Rule 405 of the
Securities Act. The Board shall have the authority to determine the time or
times at which “parent” or “subsidiary” status is determined within the
foregoing definition.
     (b) “Board” means the Board of Directors of the Company.

12.



--------------------------------------------------------------------------------



 



     (c) “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Plan or
subject to any Option after the Effective Date without the receipt of
consideration by the Company (through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, change in corporate structure or other transaction not involving the
receipt of consideration by the Company). Notwithstanding the foregoing, the
conversion of any convertible securities of the Company shall not be treated as
a transaction “without receipt of consideration” by the Company. For the
avoidance of doubt, the 1-for-15 reverse stock split of the Common Stock
effected on June 19, 2007 shall not be considered to have occurred after the
Effective Date and therefore shall not be considered a Capital Adjustment.
     (d) “Cause” shall have the meaning set forth in any employment agreement or
offer letter between a Participant and the Company or an Affiliate to the extent
then effective; provided, however, that if any such employment agreement or
offer letter does not contain a definition of “Cause,” then the term shall mean
with respect to a Participant, the occurrence of any of the following events:
(i) such Participant’s commission of any felony or any crime involving fraud,
dishonesty or moral turpitude under the laws of the United States or any state
thereof; (ii) such Participant’s attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (iii) such Participant’s
intentional, material violation of any contract or agreement between the
Participant and the Company or of any statutory duty owed to the Company;
(iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct. The determination that a termination of the Participant’s Continuous
Service is either for Cause or without Cause shall be made by the Company in its
sole discretion. Any determination by the Company that the Continuous Service of
a Participant was terminated by reason of dismissal without Cause for the
purposes of outstanding Options held by such Participant shall have no effect
upon any determination of the rights or obligations of the Company or such
Participant for any other purpose.
     (e) “Change in Control” means the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:
          (i) any Exchange Act Person becomes the Owner, directly or indirectly,
of securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control shall not be deemed to occur (A) on account of
the acquisition of securities of the Company by an investor, any affiliate
thereof or any other Exchange Act Person from the Company in a transaction or
series of related transactions the primary purpose of which is to obtain
financing for the Company through the issuance of equity securities, or
(B) solely because the level of Ownership held by any Exchange Act Person (the
“Subject Person”) exceeds the designated percentage threshold of the outstanding
voting securities as a result of a repurchase or other acquisition of voting
securities by the Company reducing the number of shares outstanding, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of voting securities by the Company, and after
such share acquisition, the Subject Person becomes the Owner of any additional
voting securities that, assuming the repurchase or other acquisition had not
occurred, increases the percentage of the then outstanding voting securities
Owned by the Subject Person over the designated percentage threshold, then a
Change in Control shall be deemed to occur;

13.



--------------------------------------------------------------------------------



 



          (ii) there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
          (iii) the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation; or
          (iv) there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition.
     For the avoidance of doubt, the term Change in Control shall not include a
sale of assets, merger or other transaction effected exclusively for the purpose
of changing the domicile of the Company.
     Notwithstanding the foregoing or any other provision of this Plan, the
definition of Change in Control (or any analogous term) in an individual written
agreement between the Company or any Affiliate and the Participant shall
supersede the foregoing definition with respect to Options subject to such
agreement; provided, however, that if no definition of Change in Control or any
analogous term is set forth in such an individual written agreement, the
foregoing definition shall apply.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Committee” means a committee of one (1) or more Directors to whom
authority has been delegated by the Board in accordance with Section 2(c).
     (h) “Common Stock” means the common stock of the Company.
     (i) “Company” means Northwest Biotherapeutics, Inc., a Delaware
corporation.

14.



--------------------------------------------------------------------------------



 



     (j) “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, shall not cause a
Director to be considered a “Consultant” for purposes of the Plan.
     (k) “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, shall not terminate a
Participant’s Continuous Service. For example, a change in status from an
employee of the Company to a consultant to an Affiliate or to a Director shall
not constitute an interruption of Continuous Service. To the extent permitted by
law, the Board or the chief executive officer of the Company, in that party’s
sole discretion, may determine whether Continuous Service shall be considered
interrupted in the case of any leave of absence approved by that party,
including sick leave, military leave or any other personal leave.
Notwithstanding the foregoing, a leave of absence shall be treated as Continuous
Service for purposes of vesting in an Option only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.
     (l) “Corporate Transaction” means the occurrence, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
          (i) a sale or other disposition of all or substantially all, as
determined by the Board in its sole discretion, of the consolidated assets of
the Company and its Subsidiaries;
          (ii) a sale or other disposition of at least fifty percent (50%) of
the outstanding securities of the Company;
          (iii) the consummation of a merger, consolidation or similar
transaction following which the Company is not the surviving corporation; or
          (iv) the consummation of a merger, consolidation or similar
transaction following which the Company is the surviving corporation but the
shares of Common Stock outstanding immediately preceding the merger,
consolidation or similar transaction are converted or exchanged by virtue of the
merger, consolidation or similar transaction into other property, whether in the
form of securities, cash or otherwise.
     (m) “Covered Employee” shall have the meaning provided in Section 162(m)(3)
of the Code and the regulations promulgated thereunder.
     (n) “Director” means a member of the Board.
     (o) “Disability” means the permanent and total disability of a person
within the meaning of Section 22(e)(3) of the Code.

15.



--------------------------------------------------------------------------------



 



     (p) “Effective Date” means the later of (i) the date of approval of this
Plan by the Board, and (ii) the date the Common Stock is admitted to the
Alternative Investments Market of the London Stock Exchange. Notwithstanding the
foregoing, no Common Stock shall be issued pursuant to an Option unless and
until the Plan has been approved by the stockholders of the Company, which
approval shall be within twelve (12) months before or after the date the Plan is
adopted by the Board.
     (q) “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
shall not cause a Director to be considered an “Employee” for purposes of the
Plan.
     (r) “Entity” means a corporation, partnership, limited liability company or
other entity.
     (s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (t) “Exchange Act Person” means any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” shall not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) an Entity Owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their Ownership of stock of
the Company; or (v) any natural person, Entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act) that, as of the Effective Date of
the Plan as set forth in Section 11, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
     (u) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
          (i) If the Common Stock is listed on any established stock exchange or
traded on any established market, the Fair Market Value of a share of Common
Stock shall be the closing sales price for such stock (or the closing bid, if no
sales were reported) as quoted on such exchange or market (or the exchange or
market with the greatest volume of trading in the Common Stock) for the last
market trading day prior to the date of determination, as reported in The Wall
Street Journal or such other source as the Board deems reliable.
          (ii) In the absence of such markets for the Common Stock, the Fair
Market Value shall be determined by the Board in good faith.
     (v) “Incentive Stock Option” means an option granted pursuant to Section 5
of the Plan that is intended to be, and qualifies as, an “incentive stock
option” within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

16.



--------------------------------------------------------------------------------



 



     (w) “Non-Employee Director” means a Director who either (i) is not a
current employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
     (x) “Nonstatutory Stock Option” means any option granted pursuant to
Section 5 of the Plan that does not qualify as an Incentive Stock Option.
     (y) “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
     (z) “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Plan.
     (aa) “Option Agreement” means a written agreement between the Company and
an Optionholder evidencing the terms and conditions of an Option grant. Each
Option Agreement shall be subject to the terms and conditions of the Plan.
     (bb) “Optionholder” means a person to whom an Option is granted pursuant to
the Plan or, if permitted under the terms of this Plan, such other person who
holds an outstanding Option.
     (cc) “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
Treasury Regulations promulgated under Section 162(m) of the Code), is not a
former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
     (dd) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity shall be
deemed to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired
“Ownership” of securities if such person or Entity, directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares voting power, which includes the power to vote or to direct the
voting, with respect to such securities.
     (ee) “Participant” means a person to whom an Option is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Option.
     (ff) “Plan” means this Northwest Biotherapeutics, Inc. 2007 Stock Option
Plan.
     (gg) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or
any successor to Rule 16b-3, as in effect from time to time.

17.



--------------------------------------------------------------------------------



 



     (hh) “Securities Act” means the Securities Act of 1933, as amended.
     (ii) “Subsidiary” means, with respect to the Company, (i) any corporation
of which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital) of more than fifty
percent (50%).
     (jj) “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.

18.